



COURT OF APPEAL FOR ONTARIO

CITATION: C & K Mortgage Services Inc.
    v. Camilla Court Homes Inc., 2021 ONCA 58

DATE: 20210127

DOCKET:
C68751

Strathy C.J.O., Huscroft and
    Roberts JJ.A.

BETWEEN

C & K Mortgage Services Inc.

Applicant (Respondent)

and

Camilla Court Homes Inc. and
    Elite Homes Inc.

Respondents (Respondents)

Richard Macklin and Wei Jiang, for the
    appellant Yong Yeow Tan

David Preger and David Seifer, for the
    respondent C & K Mortgage Services Inc.

Eric Golden and Elsir Tawfik, for the receiver
    of the respondents Camilla Court Homes Inc. and Elite Home Inc.

Heard by videoconference:
    December 7, 2020

On appeal from the order of Justice Bernadette
    Dietrich of the Superior Court of Justice, dated August 27, 2020, with reasons
    reported at 2020 ONSC 5071, 82 C.B.R. (6th) 289.

COSTS
    ENDORSEMENT


[1]

The respondent C & K Mortgage Services Inc.
    is entitled to costs fixed in the amount of $20,000. The respondent Receiver is
    entitled to costs fixed in the amount of $7,500. Both amounts are inclusive of
    taxes and disbursements.

G.R. Strathy
    C.J.O.

Grant Huscroft
    J.A.

L.B. Roberts
    J.A.


